DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (US 2018/0341141 A1).
In regard to claim 1, Lin discloses a display panel, comprising (see e.g. Figure 9): 
an array substrate comprising a first substrate 010 and a first common electrode layer 062 disposed on the first substrate  010; and 
a color filter substrate disposed against the array substrate, and the color filter substrate comprising a second substrate 06 and a spacer 041/042 on the second substrate 06, wherein the 041/042 comprises a first spacer 041 and a second spacer 042, and a height of the first spacer 041 is higher than or equal to a height of the second spacer 042.
In regard to claim 2, Lin discloses the limitations as applied to claim 1 above, and
wherein the first common electrode layer 062 comprises at least two common electrode plates 062, there is a recess defined by the two adjacent common electrode plates 062, the height of the first spacer 041 is higher than the height of the second spacer 042, and the first spacer 041  is disposed on the recess.
In regard to claim 8, Lin discloses the limitations as applied to claim 1 above, and
wherein the first common electrode layer 062 includes a first common electrode plate and a second common electrode plate, the display panel further comprises a protection layer disposed on the first common electrode plate (unlabeled layer on layer 062 in Figure 9), a surface of the protection layer away from the first substrate is a flat surface, and the height of the first spacer is equal to the height of the second spacer (note that this limitation may be met if the first spacer and second spacer are both considered to correspond to 041 in adjacent pixel areas).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2018/0341141 A1) in view of Cao (US 2019/0369426 A1).
In regard to claim 3, Lin discloses the limitations as applied to claim 2 above, but fails to disclose
wherein the first spacer comprises a first part disposed near the second substrate and a second part disposed away from the second substrate, the first part comprises a first plane away from the second substrate, and an orthogonal projection of the second part on the first plane is located within the first plane.
However, Cao discloses (see e.g. Figure 1):
wherein the first spacer 42 comprises a first part disposed near the second substrate and a second part disposed away from the second substrate (i.e. upper and lower portions of 42), the first part comprises a first plane away from the second substrate, and an orthogonal projection of the second part on the first plane is located within the first plane.
Given the teachings of Cao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lin with wherein the first spacer comprises a first part disposed near the second substrate and a second part disposed away from the second substrate, the first part comprises a first plane away from the second substrate, and an orthogonal projection of the second part on the first plane is located within the first plane.
Doing so would provide a spacer structure that prevents uneven display gap and thus provides an improved quality.
In regard to claim 4, Lin discloses the limitations as applied to claim 3 above, but fails to disclose
wherein the second part is disposed in the recess, and a width of the second part is less than or equal to a distance between the two adjacent common electrode plates.
(see e.g. Figure 1):
wherein the second part is disposed in the recess, and a width of the second part is less than or equal to a distance between the two adjacent common electrode plates 21, 22.
Given the teachings of Cao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lin with wherein the second part is disposed in the recess, and a width of the second part is less than or equal to a distance between the two adjacent common electrode plates.
Doing so would provide a spacer structure that prevents uneven display gap and thus provides an improved quality.
In regard to claim 6, Lin discloses the limitations as applied to claim 2 above, but fails to disclose
wherein the second spacer is disposed on the common electrode plate, and parts of the electrode plates are corresponding to at least one second spacer.
However, Cao discloses (see e.g. Figure 1):
wherein the second spacer 41 is disposed on the common electrode plate 21, 22, and parts of the electrode plates 21, 22 are corresponding to at least one second spacer  41.
Given the teachings of Cao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lin with wherein the second spacer is disposed on the common electrode plate, and parts of the electrode plates are corresponding to at least one second spacer.
Doing so would provide a spacer structure that prevents uneven display gap and thus provides an improved quality.
In regard to claim 7, Lin discloses the limitations as applied to claim 6 above, and 
041 is the same with a figure of the second spacer 042 (i.e. both rectangular in side view).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2018/0341141 A1) in view of Cao (US 2019/0369426 A1) and further in view of Hashimoto (US 2016/0349562 A1).
In regard to claim 5, Lin, in view of Cao, discloses the limitations as applied to claim 3 above, but fails to disclose 
wherein a cross section of the second part is one of square, rectangle, or trapezoid.
	However, Hashimoto discloses (see e.g. paragraph [0051]):
wherein a cross section of the second part is one of square, rectangle, or trapezoid.
Given the teachings of Hashimoto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lin, in view of Cao, with wherein a cross section of the second part is one of square, rectangle, or trapezoid.
Doing so would provide a spacer with a commonly used shape in cross-section.

Claims 9, 10, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2017/0199601 A1) in view of Lin (US 2018/0341141 A1).
In regard to claim 9, Hwang et al. discloses a display module, comprising (see e.g. Figures 2i): 
a display panel (i.e. liquid crystal portion); 
a touch layer (i.e. at least TS); 
110; and 
a cover layer 200, wherein the touch layer, the polaroid layer 110and the cover layer 200 are disposed on the display panel.
Hwang et al. fails to disclose
 the display panel comprises:  2an array substrate comprising a first substrate and a first common electrode layer disposed on the first substrate; and 
a color filter substrate disposed against the array substrate, and the color filter substrate comprising a second substrate and a spacer on the second substrate, wherein the spacer comprises a first spacer and a second spacer, and a height of the first spacer is higher than or equal to a height of the second spacer.
However, Lin discloses a display panel, comprising (see e.g. Figure 9): 
an array substrate comprising a first substrate 010 and a first common electrode layer 062 disposed on the first substrate  010; and 
a color filter substrate disposed against the array substrate, and the color filter substrate comprising a second substrate 06 and a spacer 041/042 on the second substrate 06, wherein the spacer 041/042 comprises a first spacer 041 and a second spacer 042, and a height of the first spacer 041 is higher than or equal to a height of the second spacer 042.
Given the teachings of Lin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hwang et al. with the display panel comprises:  2an array substrate comprising a first substrate and a first common electrode layer disposed on the first substrate; and a color filter substrate disposed against the array substrate, and the color filter substrate comprising a second substrate and a 
Doing so would provide a means for maintaining a constant cell gap which improves a quality of the display device.
In regard to claim 10, Hwang et al. discloses the limitations as applied to claim 9 above, but fails to disclose 
wherein the first common electrode layer comprises at least two common electrode plates, there is a recess defined by the two adjacent common electrode plates, the height of the first spacer is higher than the height of the second spacer, and the first spacer is disposed on the recess.
However, Lin discloses (see e.g. Figure 9):
wherein the first common electrode layer 062 comprises at least two common electrode plates 062, there is a recess defined by the two adjacent common electrode plates 062, the height of the first spacer 041 is higher than the height of the second spacer 042, and the first spacer 041  is disposed on the recess.
Given the teachings of Lin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hwang et al. with wherein the first common electrode layer comprises at least two common electrode plates, there is a recess defined by the two adjacent common electrode plates, the height of the first spacer is higher than the height of the second spacer, and the first spacer is disposed on the recess.
Doing so would provide a means for maintaining a constant cell gap which improves a quality of the display device.
In regard to claim 14, Hwang et al. discloses the limitations as applied to claim 9 above, but fails to disclose
wherein the first common electrode layer includes a first common electrode plate and a second common electrode plate, the display panel further comprises a protection layer disposed on the first common electrode plate, wherein a surface of the protection layer away from the first substrate is a flat surface, and the height of the first spacer is equal to the height of the second spacer.
However, Lin discloses 
wherein the first common electrode layer 062 includes a first common electrode plate and a second common electrode plate, the display panel further comprises a protection layer disposed on the first common electrode plate (unlabeled layer on layer 062 in Figure 9), a surface of the protection layer away from the first substrate is a flat surface, and the height of the first spacer is equal to the height of the second spacer (note that this limitation may be met if the first spacer and second spacer are both considered to correspond to 041 in adjacent pixel areas).
Given the teachings of Lin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hwang et al. with wherein the first common electrode layer includes a first common electrode plate and a second common electrode plate, the display panel further comprises a protection layer disposed on the first common electrode plate, wherein a surface of the protection layer away from the first substrate is a flat surface, and the height of the first spacer is equal to the height of the second spacer.
Doing so would provide a means for maintaining a constant cell gap which improves a quality of the display device.
In regard to claim 15, Hwang et al. discloses an electronic device comprising a display module, wherein the display module comprises (see e.g. Figures 2i): 
a display panel (i.e. liquid crystal portion); 
a touch layer (i.e. at least TS); 
a polaroid layer 110; and 
a cover layer 200, wherein the touch layer, the polaroid layer 110and the cover layer 200 are disposed on the display panel.
Hwang et al. fails to disclose
 the display panel comprises:  2an array substrate comprising a first substrate and a first common electrode layer disposed on the first substrate; and 
a color filter substrate disposed against the array substrate, and the color filter substrate comprising a second substrate and a spacer on the second substrate, wherein the spacer comprises a first spacer and a second spacer, and a height of the first spacer is higher than or equal to a height of the second spacer.
However, Lin discloses a display panel, comprising (see e.g. Figure 9): 
an array substrate comprising a first substrate 010 and a first common electrode layer 062 disposed on the first substrate  010; and 
a color filter substrate disposed against the array substrate, and the color filter substrate comprising a second substrate 06 and a spacer 041/042 on the second substrate 06, wherein the spacer 041/042 comprises a first spacer 041 and a second spacer 042, and a height of the first spacer 041 is higher than or equal to a height of the second spacer 042.
Given the teachings of Lin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hwang et 
Doing so would provide a means for maintaining a constant cell gap which improves a quality of the display device.
In regard to claim 16, Hwang et al. discloses the limitations as applied to claim 15 above, but fails to disclose 
wherein the first common electrode layer comprises at least two common electrode plates, there is a recess defined by the two adjacent common electrode plates, the height of the first spacer is higher than the height of the second spacer, and the first spacer is disposed on the recess.
However, Lin discloses (see e.g. Figure 9):
wherein the first common electrode layer 062 comprises at least two common electrode plates 062, there is a recess defined by the two adjacent common electrode plates 062, the height of the first spacer 041 is higher than the height of the second spacer 042, and the first spacer 041  is disposed on the recess.
Given the teachings of Lin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hwang et al. with wherein the first common electrode layer comprises at least two common electrode plates, there is a recess defined by the two adjacent common electrode plates, the height of the 
Doing so would provide a means for maintaining a constant cell gap which improves a quality of the display device.
In regard to claim 20, Hwang et al. discloses the limitations as applied to claim 15 above, but fails to disclose
wherein the first common electrode layer includes a first common electrode plate and a second common electrode plate, the display panel further comprises a protection layer disposed on the first common electrode plate, wherein a surface of the protection layer away from the first substrate is a flat surface, and the height of the first spacer is equal to the height of the second spacer.
However, Lin discloses 
wherein the first common electrode layer 062 includes a first common electrode plate and a second common electrode plate, the display panel further comprises a protection layer disposed on the first common electrode plate (unlabeled layer on layer 062 in Figure 9), a surface of the protection layer away from the first substrate is a flat surface, and the height of the first spacer is equal to the height of the second spacer (note that this limitation may be met if the first spacer and second spacer are both considered to correspond to 041 in adjacent pixel areas).
Given the teachings of Lin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hwang et al. with wherein the first common electrode layer includes a first common electrode plate and a second common electrode plate, the display panel further comprises a protection layer disposed on the first common electrode plate, wherein a surface of the protection layer away from the first 
Doing so would provide a means for maintaining a constant cell gap which improves a quality of the display device.

Claims 11-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2017/0199601 A1) in view of Lin (US 2018/0341141 A1) and further in view of Cao (US 2019/0369426 A1).
In regard to claim 11, Hwang et al., in view of Lin, discloses the limitations as applied to claim 10 above, but fails to disclose
wherein the first spacer comprises a first part disposed near the second substrate and a second part disposed away from the second substrate, the first part comprises a first plane away from the second substrate, and an orthogonal projection of the second part on the first plane is located within the first plane.
However, Cao discloses (see e.g. Figure 1):
wherein the first spacer 42 comprises a first part disposed near the second substrate and a second part disposed away from the second substrate (i.e. upper and lower portions of 42), the first part comprises a first plane away from the second substrate, and an orthogonal projection of the second part on the first plane is located within the first plane.
Given the teachings of Cao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lin with wherein the first spacer comprises a first part disposed near the second substrate and a second part disposed away from the second substrate, the first part comprises a first plane away from the 
Doing so would provide a spacer structure that prevents uneven display gap and thus provides an improved quality.
In regard to claim 12, Lin discloses the limitations as applied to claim 11 above, but fails to disclose
wherein the second part is disposed in the recess, and a width of the second part is less than or equal to a distance between the two adjacent common electrode plates.
However, Cao discloses (see e.g. Figure 1):
wherein the second part is disposed in the recess, and a width of the second part is less than or equal to a distance between the two adjacent common electrode plates 21, 22.
Given the teachings of Cao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hwang et al., in view of Lin, with wherein the second part is disposed in the recess, and a width of the second part is less than or equal to a distance between the two adjacent common electrode plates.
Doing so would provide a spacer structure that prevents uneven display gap and thus provides an improved quality.
In regard to claim 13, Hwang et al., in view of Lin, discloses the limitations as applied to claim 10 above, but fails to disclose
wherein the second spacer is disposed on the common electrode plate, and parts of the electrode plates are corresponding to at least one second spacer.
However, Cao discloses (see e.g. Figure 1):
 41 is disposed on the common electrode plate 21, 22, and parts of the electrode plates 21, 22 are corresponding to at least one second spacer 41.
Given the teachings of Cao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hwang et al., in view of Lin, with wherein the second spacer is disposed on the common electrode plate, and parts of the electrode plates are corresponding to at least one second spacer.
Doing so would provide a spacer structure that prevents uneven display gap and thus provides an improved quality.
In regard to claim 17, Hwang et al., in view of Lin, discloses the limitations as applied to claim 16 above, but fails to disclose
wherein the first spacer comprises a first part disposed near the second substrate and a second part disposed away from the second substrate, the first part comprises a first plane away from the second substrate, and an orthogonal projection of the second part on the first plane is located within the first plane.
However, Cao discloses (see e.g. Figure 1):
wherein the first spacer 42 comprises a first part disposed near the second substrate and a second part disposed away from the second substrate (i.e. upper and lower portions of 42), the first part comprises a first plane away from the second substrate, and an orthogonal projection of the second part on the first plane is located within the first plane.
Given the teachings of Cao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lin with wherein the first spacer comprises a first part disposed near the second substrate and a second part disposed away from the second substrate, the first part comprises a first plane away from the 
Doing so would provide a spacer structure that prevents uneven display gap and thus provides an improved quality.
In regard to claim 18, Lin discloses the limitations as applied to claim 17 above, but fails to disclose
wherein the second part is disposed in the recess, and a width of the second part is less than or equal to a distance between the two adjacent common electrode plates.
However, Cao discloses (see e.g. Figure 1):
wherein the second part is disposed in the recess, and a width of the second part is less than or equal to a distance between the two adjacent common electrode plates 21, 22.
Given the teachings of Cao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hwang et al., in view of Lin, with wherein the second part is disposed in the recess, and a width of the second part is less than or equal to a distance between the two adjacent common electrode plates.
Doing so would provide a spacer structure that prevents uneven display gap and thus provides an improved quality.
In regard to claim 19, Hwang et al., in view of Lin, discloses the limitations as applied to claim 16 above, but fails to disclose
wherein the second spacer is disposed on the common electrode plate, and parts of the electrode plates are corresponding to at least one second spacer.
However, Cao discloses (see e.g. Figure 1):
 41 is disposed on the common electrode plate 21, 22, and parts of the electrode plates 21, 22 are corresponding to at least one second spacer 41.
Given the teachings of Cao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hwang et al., in view of Lin, with wherein the second spacer is disposed on the common electrode plate, and parts of the electrode plates are corresponding to at least one second spacer.
Doing so would provide a spacer structure that prevents uneven display gap and thus provides an improved quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






Jessica M. Merlin
August 14, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871